 

Case: 3:20-cv-50141 Document) 24 Fite 08(gn/9e dacStoke Bavg}a4729 |

Cox®T 2 The Noether! rst ahbuss

Reality Oelzdot FILED

ip ceTOMASG. BRUTON, |
Uui'fea/ Hates OF  Apaeica’ Case Ww). 20 CV So/y/
(J-eFearofa kt

DiaikFEs motiod 6R urgencst ful oR
Status yoo...
ith All We KespecT To fhe CooRTS Nou) Comes Delzzord
Prtht® prose wih ths ootions Avol He forlhe x48 fe Mittossg

f fhe wvtiom of this case 1b5 A zmnekt#e Affecz of

ry Keres... Que 73 Me Fick my olde 25 9-fo- #3 (Gre oH)
m)/ ra Relemse =< S 3-3-4 50 AS FAR AS my LoeT ORCRZ
ROAD) ReQuikemedt The Cova DeL2/ EFRects my parbicipe ond Due
4o The fimtrone Cette@s ...

4 m/ felerse pits prepeRs}iods 2S Alo Effected betivse She nip
Tet CANt noR ust wot SARE oy PiPqTeR)e ye#..- ltt] my Sewe
CReltt <5 Fixed. So the Oieeuhee preys be fhe coveys Grd} Hn
Kiel 2s Onset The Foo to Fo ies ovblate (3R'\ “ime creat)
3) TH bees A Lethe Shy eF ove (oll yeek. fait! Fhe onhy —thinskp
XZ Heerol From the coats zs marcH oF foal x5 Het m/ cee
IS SHI Usoler AoMSemedt = Lewis ke zo kow edad Hal mer
Auf Hou faug > Ths Hoirktbhe Cort fee © rue A ecrsion.2
Zm not A Shofest OF The La2 Em yuST Fi YMA Get my prior

Lied tushooh qpals cused fs me 30 2 al Go Hore xo pad oF sal.
